Name: Council Regulation (EEC) No 4185/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for wine of fresh grapes, originating in Yugoslavia (1988)
 Type: Regulation
 Subject Matter: political geography;  beverages and sugar
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 400 / 3 COUNCIL REGULATION (EEC) No 4185 / 87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for wine of fresh grapes, originating in Yugoslavia ( 1988 ) Council Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine ( 4 ), as last amended by Regulation (EEC) No 3992 / 87 ( 5 ), must be complied with ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1(5 ); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia , establishing a new commercial system (*) provides in Article 4 for a Community tariff quota to be opened for the importation into the Community of 545 000 hectolitres of wine of fresh grapes , originating in Yugoslavia , under the conditions of admission laid down in that Article ; whereas these products must be accompanied by a movement certificate ; whereas for wines of designated origin this is certified by the competent official agency in accordance with Article 9 (2 ) of Regulation (EEC) No 3590 / 85 ( 2 ); Whereas , within the limits of that tariff quota , customs duties are to be progressively abolished over the same periods and in accordance with the same time tables as those laid down in Articles 75 and 268 of the Act ofAccession of Spain and Portugal ; whereas , for 1988 , the quota duties are to be equal to 66,7% of the duties applicable ; whereas , however , Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 3 ), provides that the Portuguese Republic is to defer until 31 December 1990 the application of the preferential arrangements for those products ; whereas , therefore , this tariff quota does not apply to Portugal ; whereas the Community tariff quota in question should therefore be opened for 1988 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas in order that such wines may benefit from this tariff quota Article 54 of HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the duties applicable to imports of the products listed below originating in Yugoslavia , shall be suspended at the levels and within the limits of the Community tariff quota as shown for each of them: (*) OJ No L 389 , 31 . 12 . 1987 , p. 73 . ( 2 ) OJ No L 343 , 20 . 12 . 1985 , p . 20 . ( 4 ) OJ No L 84 , 16 . 3 . 1987 , p. 1 . ( 3 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . ( 5 ) OJ No L 377 , 31 . 12 . 1987 , p . 20 . 31 . 12 . 87 No L 400 /4 Official Journal of the European Communities Order No CN code Description Volume of quota (hi ) Quota duty (ECU /hl ) ( 1 ) ( 2) ( 3 ) (4 ) (5 ) Wine of fresh grapes , including fortified wines ; grape must other than that of code 2009 : l - Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 09.1515 2204 21 25 ex 2204 21 29   In containers holding 2 litres or less :    Other :  - - - Of an actual alcoholic strength by volume not exceeding 13% vol :      Other: White       Other wine     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : ] 9,6 2204 21 35      Other : White \ 545 000 | 11,2 ex 2204 21 39       Other wine   Other :    Other: _ _ _ _ Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : J 1 2204 29 25 White li 7,2 ex 2204 29 29       Other wine     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other: i J 1 2204 29 35 White li 8,8 ex 2204 29 39       Other wine k L to these requirements to the extent that the available balance of the reserve permits this . 6 . The shares drawn pursuant to paragraph 5 shall be valid until the end of the quota period . Within the limits of the tariff quota , the Kingdom of Spain shall apply customs duties calculated in accordance with the relevant provisions laid down in Regulation (EEC) No 4150 / 87 . 2 . This Regulation shall not apply in Portugal . 3 . The wines in question shall be subject to compliance with the free-at-frontier reference price . In order that such wines may benefit from the tariff quota , Article 54 of Regulation (EEC) No 822 / 87 must be complied with . 4 . Each of the wines , when imported, shall be accompanied by a movement certificate . Where wines of designated origin are concerned this shall be certified by the competent official agency , in accordance with Article 9 (2 ) of Regulation (EEC) No 3590 / 85 . 5 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota , the Member States concerned shall inform the Commission and draw an amount corresponding Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (5 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 31 . 12 . 87 Official Journal of the European Communities No L 400 / 5 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER